Citation Nr: 1448078	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for prostate cancer residuals.



REPRESENTATION

Appellant represented by:	Michael Eby, Agent



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.
      
The case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO.

The Board notes that the record contains an April 2014 Statement of the Case (SOC) on a claim for an earlier effective date for the grant of special monthly compensation.  However, as a Substantive Appeal is not shown to have been received, an appeal cannot be found to have been perfected.  Accordingly, this issue is not currently in appellate status.

In January 2012, the Veteran testified at a hearing from the RO by means of videoconference technology with a Veterans Law Judge (VLJ) who has retired.  

While it is unclear whether the Veteran was subsequently offered a hearing with another VLJ, given the favorable taken hereinbelow, the Board finds no prejudice to the Veteran in proceeding with adjudication.

In July 2012 and August 2013, the Board remanded the claim for further development.

The Board has considered documentation included in Virtual VA and VBMS.

In July 2014, the Veteran raised the issue of whether new and material evidence has been received to reopen the claim of service connection for bladder cancer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

2.  The Veteran is shown as likely as not to have the residuals of prostate cancer due to his presumed exposure to Agent Orange incident to his service in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by prostate cancer residuals is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.115a, 4.115b (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In this decision, the Board grants service connection for prostate cancer residuals.  This represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Thus, a discussion of whether VA has complied with its duties to notify and assist the Veteran is not required at this time.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran in this case is a combat Veteran who served in the Republic of Vietnam from July 3, 1969 to November 20, 1969.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

Current VA regulations provide that the a number diseases, including prostate cancer, shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (2013).  

Except for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, these diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The issue in this case has centered on whether or not the Veteran had prostate cancer.

There is no dispute that in 1999, the Veteran underwent surgery to remove his prostate and bladder.  The surgery was conducted at the Louisiana State University Medical Center Earl K. Long (LSUMC).  It appears from the LSUMC records that the surgery was performed to address bladder cancer; it is unclear whether prostate cancer was also discovered during or after the surgery.

As discussed by the Board in August 2013, there are some indications that the Veteran had prostate problems prior to the surgery.

As noted, the record included a March 1996 VA general medicine treatment note stating that the Veteran had reported that his father had suffered from prostate cancer and was concerned about prostate cancer.  

A November 1996 psychiatric admission documented that the Veteran was seen for hematuria in 1994.  The plan was to schedule him for a protein specific antigen test.  A January 1997 VA treatment note documented that he had a serum testosterone level that day. An April 1997 genitourinary consult request included notes as to his prostate.

A number of medical opinions were obtained to address whether the Veteran had prostate cancer.  

Against the claim is the opinion of a VA examiner dated in September 2012, November 2013, March 2014 and April 2014.  In essence, the examiner determined it was less likely than not that the Veteran had prostate cancer based on the fact that there is no post-surgery pathology report documenting the cancer.

In favor of the claim is the November 2009 opinion of VA physician  who stated, "[the Veteran] [was] a patient at the Southeast Louisiana Veteran's Health Care System. This Veteran [did] in fact have prostate cancer for which he had his prostate resected in 1999."

The record also contains November 1999, February 2000 and March 2000 VA treatment notes, dated shortly before and after the surgery, noting a "recent dx of ca of bladder and prostate," and "s/p surgical removal of bladder and prostate due to ca."  

The record also contains private urology records documenting a history of prostate cancer.  See, e.g., Baton Rouge Clinic, Urology Department, June 2007, December 2007, & January 2008.

Additionally, a history of prostate cancer is documented in VA examinations of January 2007, June 2007, February 2009, April 2010, May 2010, May 2011 and VA treatment records of January 2005, April 2011, and July 2011.  A VA provider in January 2007 noted the history of prostate cancer "after review of chart."

Given this record, the Board finds that the evidence is in equipoise in showing that the Veteran had prostate cancer.  

As noted in prior Board remands, the records from LSUMC have been obtained, but there is no post-surgical pathology report.  Attempts were made to obtain any additional records.  See August 2013 Board Remand, p. 8.  

To the extent the VA examiner in this case cited the absence of this pathology report as a basis for the opinion, the probative value of the opinion is diminished as it is unknown what the report would say.

Additionally, as noted by the Board in the August 2013 remand, the September 2012 opinion rendered by the examiner was inadequate in that it was contradictory.  

In one portion of the report, the VA examiner noted a history of prostate cancer, but found to the contrary in a later section.  This confusing finding was again repeated in the March 2014 VA examination report.  This too diminishes the probative value of the negative evidence.     

In resolving all reasonable doubt in the Veteran's favor, the Board finds that he had prostate cancer that is presumed to be the result of exposure to herbicides incident to his service in the Republic of Vietnam.  

Further, the record shows that the requirements for a 10 percent evaluation, at minimum, have been satisfied under the applicable diagnostic code.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  

On VA examination in September 2012, the examiner found the Veteran has a voiding dysfunction attributable to removal of the prostate and the bladder, and erectile dysfunction attributable to removal of the prostate.

The voiding dysfunction required absorbent material which must be changed more than four times per day.  This satisfies the requirements for a 60 percent evaluation under the guidelines for voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  

While reconciliation may be required on how much of the current voiding dysfunction is attributable to the removal of the bladder versus the prostate, for purposes of this adjudication the Board finds that at minimum, the 10 percent requirement has been satisfied.  38 C.F.R. § 3.307(a)(6)(ii).

Accordingly, on this record, service connection is warranted.  


ORDER

Service connection for prostate cancer residuals is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


